 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONTE HANEY,                                      No. 2: 16-cv-1173 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    S. JOHNSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Plaintiff was transferred from High Desert State Prison (“HDSP”) to

19   California State Prison-Sacramento (“CSP-Sac”) for a settlement conference, held on January 7,

20   2020. This action settled.

21          On January 21, 2020, plaintiff filed a letter with the court stating that he had not been

22   returned to HDSP, where his legal materials and personal property were stored. (ECF No. 112.)

23   On January 30, 2020, the undersigned granted defendants ten days to inform the court whether

24   plaintiff had been returned to HDSP and whether his legal materials had been delivered to him.

25   (ECF No. 113.)

26          On February 6, 2020, defendants informed the court that plaintiff was transported to

27   HDSP on February 4, 2020. (ECF No. 114.) Defendants also informed the court that the HDSP

28   Litigation Coordinator advised that plaintiff should receive his legal property on February 10 or
                                                       1
 1   11, 2020, barring unforeseen circumstances. (Id.)

 2          Good cause appearing, IT IS HEREBY ORDERED that the concerns raised by plaintiff in

 3   his January 21, 2020 letter (ECF No. 112) are deemed resolved.

 4   Dated: February 12, 2020

 5

 6

 7
     Han1173.set
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
